UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GREGORY RITTER,

                                  Plaintiff,
                                                                    20-CV-0114 (JGK)
                      -against-
                                                                 ORDER OF SERVICE
 OFC MONTOYA; OFC DOE; NURSE STILES;
 DOCTOR OF RECORD, MCC MANHATTAN,

                                  Defendants.

JOHN G. KOELTL, United States District Judge:

       Plaintiff, currently incarcerated in Metropolitan Correctional Center in Chicago, Illinois,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his federal

constitutional rights when he was incarcerated in the Metropolitan Correctional Center (“MCC”)

in Manhattan. By order dated February 4, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”). 1

                                           DISCUSSION

A.     Service on Named Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the


       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Officer Montoya and Nurse Stiles

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for each of these defendants. The

Clerk of Court is further instructed to (1) mark the box on the USM-285 forms labeled “Check

for service on U.S.A.”; and (2) issue summonses and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      John Doe Defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the United States Bureau of Prisons to identify (1) the John Doe

correction officer working with Officer Montoya at MCC on or around December 29, 2018,

whom Plaintiff describes as of “Puerto Rican descent, 6’ tall, 175 lbs, short black hair”; and (2)

the doctor of record at MCC who was treating Plaintiff on or around December 29, 2018. It is

                                                   2
therefore ordered that the U.S. Attorney’s Office for the Southern District of New York, which is

the attorney for and agent of the U.S. Bureau of Prisons, must ascertain the identity of each John

Doe whom Plaintiff seeks to sue here and the address where each defendant may be served. The

U.S. Attorney’s Office must provide this information to Plaintiff and the Court within sixty days

of the date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendant(s). The amended complaint will replace, not supplement, the

original complaint. An amended complaint form that Plaintiff should complete is attached to this

order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285

forms with the addresses for the named John Doe Defendants and deliver all documents

necessary to effect service to the U.S. Marshals Service.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to (1) complete the USM-285 forms with the

addresses for Officer Montoya and Nurse Stiles; (2) check the box on the USM-285 forms

labeled “Check for service on U.S.A.; and (3) deliver to the U.S. Marshals Service all documents

necessary to effect service.

        The Clerk of Court is directed to mail a copy of this order and the complaint to the United

States Attorney for the Southern District of New York at: One St. Andrews Plaza, New York,

New York 10007.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

                                                  3
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:
          New York, New York
          February 21, 2020
                                                          /s/ John G. Koeltl
                                                            JOHN G. KOELTL
                                                        United States District Judge




                                               4
        DEFENDANTS AND SERVICE ADDRESSES

Officer Montoya
Metropolitan Correctional Center
150 Park Row
New York, NY 10007

Nurse Stiles
Metropolitan Correctional Center
150 Park Row
New York, NY 10007
